OPINION — AG -** ELECTION — FINANCIAL REPORTS — FILING ** QUESTION(1): SHOULD A CANDIDATE FOR COUNTY OFFICE, INDIVIDUALLY OR THROUGH HIS CAMPAIGN MANAGER, FILE A REPORT OF EVERY CONTRIBUTION OR EXPENDITURE, AS DEFINED IN THIS ACT, WITH THE SECRETARY OF STATE ELECTION BOARD ON THE FIRST AND FIFTEENTH OF EACH MONTH FROM THE 1956 FILING DATE TO DATE OF THE 1956 REGULAR OR RUN OFF PRIMARY ELECTION ? — SEE OPINION, OPINION NO. SEPTEMBER 9, 1955 IS WITHDRAWN, OVERRULED CITE: 26 O.S. 166 [26-166], 26 O.S. 234 [26-234], 26 O.S. 345.11 [26-345.11], 26 O.S. 392 [26-392] (FRED HANSEN)